Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 10-17 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
This application contains claims directed to the following patentably distinct species:  
i)	Fig.3; and
ii)	Fig.5.
The species are independent or distinct because Species (i) is directed to a supporting structure for a rotary shaft including “an annular retainer between the rotary member and the first bearing…the first bearing is...fastened on the rotary shaft together with the rotary member by the fastening member” whereas Species (ii) is directed to a motor including a “first bearing is on a first side of the first rotary member in the axial direction, and the first bearing is between the first rotary member and the fastening member in the axial direction.”  In addition, these species are not obvious variants of each other based on the current record.
 Since applicant has received an action on the merits for the originally presented invention directed to Species (i), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10-17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, “a diameter in a first direction, perpendicular to the axial direction of the rotary shaft…” lacks antecedent basis.  It is unclear what diameter this refers to, e.g., the diameter of the supporting structure, fastening member, annular retainer, shaft, etc.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 8-9 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al. (US 9,729,019) in view of Fukuda et al. (JP 2018-54085).
Regarding claim 1, Shimomura teaches a supporting structure for a rotary shaft, comprising: 
a rotary member (rotor 1 with first and second rotor cores 15/17) that is mounted on the rotary shaft 3 to be rotated integrally with the rotary shaft;
a first bearing 7 and a second bearing 5 that support the rotary shaft in a rotatable manner;
an annular retainer (cylindrical member) 13 between the rotary member 15/17 and the first bearing 5, wherein a diameter in a first direction, perpendicular to an axial direction of the rotary shaft, is greater than a diameter of the first bearing 7 in the first direction; and 

wherein the first bearing 7 and the second bearing 5 are disposed on both sides of the rotary member 15/17 on the rotary shaft 3 in the axial direction of the rotary shaft (Fig.1).

    PNG
    media_image1.png
    477
    602
    media_image1.png
    Greyscale

Shimomura does not teach “a fastening member” that fastens the rotary member 15/17 on the rotary shaft 3 such that the first bearing 7 is “disposed between the rotary member [15/17] and the fastening member in the axial direction of the rotary shaft [3], and is fastened on the rotary shaft together with the rotary member [15/17] by the fastening member.”  
	But, Fukuda teaches a supporting structure for a rotary shaft, comprising: 
a rotary member (rotor) 32 that is mounted on the rotary shaft 36 to be rotated integrally with the rotary shaft; 
a fastening (regulating/control) member 56 that fastens the rotary member on the rotary shaft; 
a first bearing 54 and a second bearing 58 that support the rotary shaft in a rotatable manner; and a support member (supporting sidewalls) 66/68 that supports the rotary shaft through the first bearing and the second bearing; 

the first bearing 54 is disposed between the rotary member 32 and the fastening member 56 in the axial direction of the rotary shaft, and is fastened on the rotary shaft together with the rotary member by the fastening member (i.e., position of first bearing adjusted by rotating fastening member 56, which pushes first bearing 54, sleeve 62 and rotor 32 against step 36F on shaft 36; English machine translation, pp.14:29-15:17; Fig.5).  This suppresses axial movement of the shaft (abstract; English machine translation, p.7-p.8:10).

    PNG
    media_image2.png
    329
    443
    media_image2.png
    Greyscale

	Thus, it would have been obvious before the effective filing date to provide Shimomura with a fastening member that fastens the rotary member on the rotary shaft, the first bearing disposed between the rotary member and the fastening member in the axial direction of the rotary shaft and fastened on the rotary shaft together with the rotary member by the fastening member, since Fukuda teaches such a fastening member would have suppressed axial movement of the shaft.  
	Regarding claim 2, in Shimomura the rotary member includes a rotor of an inner rotor type motor, the rotary shaft 3 includes a rotor shaft of the motor, and the first bearing 7 and the second bearing 5 are disposed on both 13sides of the rotor on the rotor shaft in an axial direction of 
	Regarding claim 8, in the combination, Shimomura’s first bearing 7 is between the fastening member (regulating/control member) 56 of Fukuda and the annular retainer 13.  
	Regarding claim 9, in Shimomura a dimension of the annular retainer 13 in the axial direction is less than the diameter of the annular retainer (Fig.1).  
Regarding claim 18, Shimomura teaches a supporting structure for a rotary shaft 3, comprising: 
a rotary member (rotor 1 with first and second rotor cores 15/17) that is mounted on the rotary shaft 3 to be rotated integrally with the rotary shaft, wherein the rotary shaft has a first diameter where the rotary shaft contacts the rotary member (second core 17; Fig.1); 
a first bearing 7 and a second bearing 5 that support the rotary shaft 3 in a rotatable manner; 
an annular retainer (cylindrical member) 13 between the rotary member 15/17 and the first bearing 7, wherein the rotary shaft 3 has a second diameter where the rotary shaft contacts the annular retainer 13, and the first diameter is greater than the second diameter (Fig.1); and 
a support member (not shown, inherent) that supports the rotary shaft through the first bearing 7 and the second bearing 5 (first and second bearings must be supported by a support member in order for bearings to support rotor shaft, per c.2:64-65); 
wherein the first bearing 7 and the second bearing 5 are disposed on both sides of the rotary member 15/17 on the rotary shaft 3 in an axial direction of the rotary shaft (Fig.1).

But, as noted above with respect to claim 1, Fukuda teaches a fastening (regulating/control) member 56 that fastens a rotary member on a rotary shaft, with a first bearing 54 disposed between the rotary member 32 and the fastening member 56 in the axial direction of the rotary shaft, and fastened on the rotary shaft together with the rotary member by the fastening member (i.e., position of first bearing adjusted by rotating fastening member 56, which pushes first bearing 54, sleeve 62 and rotor 32 against step 36F on shaft 36; English machine translation, pp.14:29-15:17; Fig.5). This suppresses axial movement of the shaft (abstract; English machine translation, p.7-p.8:10).
Thus, it would have been obvious before the effective filing date to provide Shimomura with a fastening member that fastens the rotary member on the rotary shaft, the first bearing disposed between the rotary member and the fastening member in the axial direction of the rotary shaft and fastened on the rotary shaft together with the rotary member by the fastening member, since Fukuda teaches such a fastening member would have suppressed axial movement of the shaft.  
Regarding claim 19, as best understood, Shimomura teaches the supporting structure for the rotary shaft 3 wherein “a diameter” [sic] (i.e., of annular retainer/cylindrical member 13) in a first direction, perpendicular to the axial direction of the rotary shaft, is greater than a diameter of the first bearing 7 in the first direction (Fig.1).

Claims 1-2, 8-9 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al. (US 9,729,019) in view of Geiger (US 4,966,474).
As noted in the preceding grounds of rejection, Shimomura teaches all of the claimed features of independent claims 1 & 18 except for “a fastening member” that fastens the rotary member 15/17 on the rotary shaft 3 such that the first bearing 7 is “disposed between the rotary member [15/17] and the fastening member in the axial direction of the rotary shaft [3], and is fastened on the rotary shaft together with the rotary member [15/17] by the fastening member.”  
But, Geiger teaches a supporting structure for a rotary shaft, comprising: 
a rotary member (rotor) 30 that is mounted on the rotary shaft 38 to be rotated integrally with the rotary shaft; 
a fastening member (bearing nut) 41 that fastens the rotary member on the rotary shaft; 
a first bearing 36 and a second bearing 35 that support the rotary shaft in a rotatable manner; and
a support member (housing/stator) 32 that supports the rotary shaft 38 through the first bearing 36 and the second bearing 35; 
wherein the first bearing 36 and the second bearing 35 are disposed on both sides of the rotary member 30 on the rotary shaft 38 in an axial direction of the rotary shaft, and 
the first bearing 36 is disposed between the rotary member 30 and the fastening member 41 in the axial direction of the rotary shaft, and is fastened on the rotary shaft together with the rotary member by the fastening member (i.e., when bearing nuts 41 are tightened on threads 42 of shaft 38, the rotor 30, spacers 34 and both bearings 35 & 36 form a rigid stack, thus precisely adjusting the axial position with no room for relative movement among these components; c.1:50-54; c.3:6-9; Fig.4).  

    PNG
    media_image3.png
    501
    478
    media_image3.png
    Greyscale

Thus, it would have been obvious before the effective filing date to provide Shimomura with a fastening member that fastens the rotary member on the rotary shaft, the first bearing disposed between the rotary member and the fastening member in the axial direction of the rotary shaft and fastened on the rotary shaft together with the rotary member by the fastening member, since Geiger teaches such a fastening member would have formed the rotor, annular retainer and bearings in a rigid stack and allowed precise adjustment of axial position with no room for relative movement among these components. 
	Regarding claim 2, in Shimomura the rotary member includes a rotor of an inner rotor type motor, the rotary shaft 3 includes a rotor shaft of the motor, and the first bearing 7 and the second bearing 5 are disposed on both 13sides of the rotor on the rotor shaft in an axial direction of the rotary shaft (Fig.1). Similarly, Fukuda teaches the rotary member includes a rotor 32 of an inner rotor type motor (i.e., inside stator 34), the rotary shaft 36 includes a rotor shaft of the motor, and the first bearing 54 and the second bearing 58 are disposed on both 13sides of the rotor on the rotor shaft in an axial direction of the rotary shaft (Fig.5).  
	Regarding claim 8, in the combination, Shimomura’s first bearing 7 is between the fastening member (regulating/control member) 56 of Fukuda and the annular retainer 13.  

Regarding claim 19, as best understood, Shimomura teaches the supporting structure for the rotary shaft 3 wherein “a diameter” [sic] (i.e., of annular retainer/cylindrical member 13) in a first direction, perpendicular to the axial direction of the rotary shaft, is greater than a diameter of the first bearing 7 in the first direction (Fig.1).
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura & Fukuda, or alternatively Shimomura & Geiger, further in view of Hiramitsu et al. (US Pat.Pub.2018/0006522).
Shimomura/Fukuda and Shimomura/Geiger each substantially teach the invention including, in Shimomura, a rotor shaft 3 comprising a first section supported by the first bearing 7 and the second bearing 5 (Fig.1), but do not further teach the rotor shaft has “a second section, integral with the first section, on which a second rotary member other than the rotor is mounted” (claim 3), or that the rotor shaft is “joined to another rotary shaft on which another rotary member other than the rotor is mounted” (claim 4).
But, Hiramitsu teaches an electric motor 11A for a vehicle including a rotor 42 mounted to a rotor shaft 16 wherein the rotor shaft is joined to another rotary shaft or “second section” (input shaft) 17 on which another rotary member (input gear) 21 other than the rotor is mounted, to input rotation torque generated by the motor to the transmission 14 (¶[0047]; Fig.1).  
Thus, it would have been obvious before the effective filing date to join the rotor shaft of Shimomura/Fukuda or Shimomura/Geiger to another rotary shaft comprising a “second section” on which another rotary member other than the rotor is mounted since Hiramitsu teaches this would have allowed rotation torque generated by the motor to be input to a transmission.  

Regarding claim 6, in Shimomura a diameter of the rotary shaft 3 contacting the annular retainer 13 is less than a diameter of the rotary shaft contacting the rotor 15/17 (Fig.1).  
Regarding claim 7, a diameter of Shimomura’s shaft 3 on the left side of first bearing 7  is less than the diameter of the rotary shaft contacting the annular retainer 13 (Fig.1). Thus, in the combination, Fukuda’s fastening member 56, which pushes and adjusts the position of first bearing 54 (per English machine translation, pp.14:29-15:17; Fig.5), would contact Shimomura’s shaft at a point where the diameter was less than where the annular retainer contacts the shaft. Similarly, in the other combination, Geiger’s fastening member (bearing nut) 41 pushes on bearings 36 to form a rigid stack with rotor 30 and spacers 34 (c.3:5-9), and thus would contact Shimomura’s shaft at a point where the diameter was less than where the annular retainer contacts the shaft.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 & 18-19 have been considered but are moot in view of the new grounds of rejection necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/BURTON S MULLINS/Primary Examiner, Art Unit 2832